
	

116 HR 920 : Venezuela Arms Restriction Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 920
		IN THE SENATE OF THE UNITED STATES
		March 26, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To restrict the transfer of defense articles, defense services, and crime control articles to any
			 element of the security forces of Venezuela that is under the authority of
			 a government of Venezuela that is not recognized as the legitimate
			 government of Venezuela by the Government of the United States, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Venezuela Arms Restriction Act. 2.Restriction on export of covered articles and services to certain security forces of Venezuela (a)In generalNotwithstanding any other provision of law, covered articles or services may not be exported from the United States to any element of the security forces of Venezuela that is under the authority of a government of Venezuela that is not recognized as the legitimate government of Venezuela by the Government of the United States.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce and the heads of other departments and agencies as appropriate, shall—
 (1)determine, using such information that is available to the Secretary of State, whether any covered article or service has been transferred since July 2017 to the security forces of Venezuela without a license or other authorization as required by law; and
 (2)submit such determination in writing to the appropriate congressional committees. 3.Report (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce as appropriate, shall submit to the appropriate congressional committees a report on the transfer by foreign persons of covered articles or services to elements of the security forces of Venezuela that are under the authority of a government of Venezuela that is not recognized as the legitimate government of Venezuela by the Government of the United States.
 (b)Matters To be includedThe report required by subsection (a) shall include the following: (1)A list of all significant transfers by foreign persons of covered articles or services to such elements of the security forces of Venezuela since July 2017.
 (2)A list of all foreign persons who maintain an existing defense relationship with such elements of the security forces of Venezuela.
 (3)Any known use of covered articles or services by such elements of the security forces of Venezuela or associated forces, including paramilitary groups, that have coordinated with such security forces to assault, intimidate, or murder political activists, protesters, dissidents, and other civil society leaders, including Juan Guaido.
 4.TerminationThis Act shall expire on the earlier of— (1)the date that is 3 years after the date of the enactment of this Act; or
 (2)the date on which the President certifies to the appropriate congressional committees that the Government of Venezuela has returned to a democratic form of government with respect for the essential elements of representative democracy as set forth in Article 3 of the Inter-American Democratic Charter.
 5.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)Covered article or serviceThe term covered article or service— (A)for purposes of section 2, means—
 (i)a defense article or defense service, as such terms are defined in section 47 of the Arms Export Control Act (22 U.S.C. 2794); and
 (ii)any article included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled for crime control purposes, if it is determined that the end-user is likely to use the article to violate the human rights of the citizens of Venezuela; and
 (B)for purposes of section 3, means— (i)any defense article or defense service of the type described in section 47 of the Arms Export Control Act; and
 (ii)any article of the type included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations and controlled for crime control purposes.
 (3)Foreign personThe term foreign person means a person that is not a United States person. (4)PersonThe term person means an individual or entity.
 (5)Security forces of VenezuelaThe term security forces of Venezuela includes— (A)the Bolivarian National Armed Forces, including the Bolivarian National Guard;
 (B)the Bolivarian National Intelligence Service; (C)the Bolivarian National Police; and
 (D)the Bureau for Scientific, Criminal and Forensic Investigations of the Ministry of Interior, Justice, and Peace.
 (6)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				
	Passed the House of Representatives March 25, 2019.Cheryl L. Johnson,Clerk.
